Citation Nr: 0325933	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  03-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus. 

2.  Entitlement to a total rating due based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from June 1966 to September 
1969.        

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions dated in July 2002 
and November 2002 of the Department of Veterans Affairs (VA), 
Chicago, Illinois, Regional Office (RO).  The July 2002 
rating decision granted service connection for diabetes 
mellitus and assigned a 20 percent disability rating from 
July 9, 2001.  The November 2002 denied entitlement to a 
higher initial rating for the diabetes mellitus and denied 
entitlement to a total rating due based upon individual 
unemployability due to service-connected disabilities.

In a May 2003 statement, the veteran raised the issue of 
entitlement to service connection for a heart disability.  In 
a September 2003 statement, the veteran raised the issue of 
entitlement to an increased rating for hearing loss.  These 
issues are referred to the RO for appropriate action.    


REMAND

In a September 2003 statement, the veteran indicated that he 
wanted to appear for a "Travel Board" hearing at a local VA 
office before a member of the Board.  There is no indication 
that the veteran was afforded a hearing before the Board or 
that he withdrew his hearing request.  Pursuant to 38 C.F.R. 
§ 20.700 (2003), a hearing on appeal will be granted if an 
appellant, or an appellant's representative acting on his or 
her behalf, expresses a desire to appear in person.  The 
Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. § 
7107(b) (West 2002). 

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action: 

The RO should schedule the veteran for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




